DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/2022.
Applicant’s election without traverse of Group I in the reply filed on 2/21/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1- 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180275437 A1 to Nishiwaki et al. in view of US 20200201481 A1 to Lee.
Regarding Claim 1.  Nishiwaki discloses a liquid crystal display panel, comprising: a first substrate (Fig. 3  array board 11b), a second substrate (Fig. 3 CF board 11a), a liquid crystal layer (Fig. 3 a liquid crystal layer 11c ), and a sealant (Fig. 3 sealing member 11q); and the liquid crystal display panel further comprising a display region (Fig. 5 display area AA) and a non-display region surrounding the display region (Fig. 5 non-display area NAA); wherein the first substrate and the second substrate are bonded by the sealant surrounding the display region (See Fig. 3 and Fig. 5), and the liquid crystal layer is disposed in a range limited by the sealant (See Fig. 3); wherein the first substrate comprises a plurality of signal lines corresponding to the display region (Fig. 5 source lines 11j) and a plurality of traces corresponding to the non-display region (Fig. 7 traces 20 ), the sealant is disposed on the traces (as shown in Fig. 7); and wherein a signal is transmitted between a circuit board (Fig. 5 driver 17) and the signal lines through the transparent traces (para 65). 
Nishiwaki does not specifically disclose that a plurality of transparent traces comprising a transparent conductive polymer material.
However Lee discloses transparent traces comprising a transparent conductive polymer material (para 84), the selection of a known material based on its suitability for its intended use 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a plurality of transparent traces comprising a transparent conductive polymer material.
Regarding Claim 2.  Lee further discloses that the transparent conductive polymer material comprises at least one of polypyrrole, polyphenylene sulfide, polypeptidylcyanine, or polyaniline (para 84). 
Regarding Claim 3.  Lee further discloses material for preparing the transparent traces further comprises an organic solvent, and the organic solvent comprises dimethylformamide and/or dimethylsulfoxide. (This limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Regarding Claim 4.  Lee further discloses a thickness of each of the transparent traces ranges from 0.2µm to 0.4µm (para 53). 
Regarding Claim 14.  Nishiwaki discloses a liquid crystal display panel, comprising: a first substrate (Fig. 3  array board 11b), a second substrate (Fig. 3 CF board 11a), a liquid crystal layer (Fig. 3 a liquid crystal layer 11c ), and a sealant (Fig. 3 sealing member 11q); and the liquid crystal display panel further comprising a display region (Fig. 5 display area AA) and a non-
Nishiwaki does not specifically disclose that a plurality of transparent traces comprising a transparent conductive polymer material; wherein the transparent conductive polymer material comprises at least one of polypyrrole, polyphenylene sulfide, polypeptidylcyanine, or polyaniline.
However Lee discloses transparent traces comprising a transparent conductive polymer material; wherein the transparent conductive polymer material comprises at least one of polypyrrole, polyphenylene sulfide, polypeptidylcyanine, or polyaniline (para 84), the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a plurality of transparent traces comprising a transparent conductive polymer material; wherein the transparent conductive polymer material comprises at least one of polypyrrole, polyphenylene sulfide, polypeptidylcyanine, or polyaniline.
Regarding Claim 15.  Lee further discloses material for preparing the transparent traces further comprises an organic solvent, and the organic solvent comprises dimethylformamide and/or dimethylsulfoxide. (This limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Regarding Claim 16.  Lee further discloses a thickness of each of the transparent traces ranges from 0.2µm to 0.4µm (para 53). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki and Lee as applied to claim 1 in view of US 20140002778 A1 to Lin et al.
Regarding Claim 5.  As stated above Nishiwaki and Lee discloses all the limitations of base claim 1.
Nishiwaki  further discloses a part of the transparent traces is sandwiched between the sealant and the first substrate (as shown in Fig. 7)
Nishiwaki and Lee do not specifically disclose that the other part of transparent traces is positioned between the display region and a region of the sealant corresponding to the first substrate. 
However, Lin discloses the other part of traces is positioned between the display region and a region of the sealant corresponding to the first substrate (See Fig. 2 metal traces 218). The known work in one field of endeavor may prompt variations of it for use in either the same field 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki and Lee as applied to claim 14 in view of US 20140002778 A1 to Lin et al.
Regarding Claim 17.  As stated above Nishiwaki and Lee discloses all the limitations of base claim 14.
Nishiwaki  further discloses a part of the transparent traces is sandwiched between the sealant and the first substrate (as shown in Fig. 7)
Nishiwaki and Lee do not specifically disclose that the other part of transparent traces is positioned between the display region and a region of the sealant corresponding to the first substrate. 
However, Lin discloses the other part of traces is positioned between the display region and a region of the sealant corresponding to the first substrate (See Fig. 2 metal traces 218). The known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP2143(I)(F), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))
Allowable Subject Matter
Claims 6-8 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871